DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,  
Referring to claim 1 the claim limitation wherein each of the rare-earth poles extends inward toward a central axis from one of the superconducting coils, is physically separated from the magnetic yoke, and is separated by at least 5 cm from the other rare-earth pole, is not particularly shown in the drawings with a reference numeral
 .must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0009571 A1 by Antaya.  

Referring to Claim 1, Antaya Fig 1-4 teaches, A compact rare-earth superconducting cyclotron (Title and Abstract), comprising: a magnetic yoke (magnetic yoke item 10)  defining a chamber (chamber, space between flanges 68 to 67 formed by poles 38, 40 and return yoke 41 within magnetic yoke 10) contained within the  (10; Fig. 1; [0036], 'An embodiment of an isochronous cyclotron is shown in FIGS. 1-10 from various perspectives and via various sections. The isochronous cyclotron includes a magnetic yoke 10 with a pair of poles 38 and 40');

    PNG
    media_image1.png
    691
    798
    media_image1.png
    Greyscale

a pair of superconducting coils (superconducting magnetic coils 12 and 14 and paragraph [0038]) contained in the chamber defined in the magnetic yoke (contained in   the upper and lower poles 38 and 40, respectively) wherein the superconducting coils (12, 14) are positioned on opposite sides of a median acceleration plane (median acceleration plane 18) in the chamber (Fig. 1 shows the superconducting magnetic coils 12 and 14 within the chamber formed by poles 38, 40 and return yoke 41 within magnetic yoke 10, where the beam chamber 64 contained the median acceleration plane; Fig. 14 shows the median acceleration plane 18; [0036]),

    PNG
    media_image2.png
    380
    491
    media_image2.png
    Greyscale

a pair of rare-earth poles (Antaya teaches pole tips 52; Fig. 1; [0036], 'The isochronous cyclotron includes a magnetic yoke 10 with a pair of poles 38 and 40, each including a pole cap 41, a pole base 54, and a plurality of spiral-shaped pole tips 52' paragraph [0058]) wherein each rare-earth pole comprises a rare-earth metal and is contained in the chamber defined in the magnetic yoke on opposite sides of the median acceleration plane, and wherein each of the rare-earth poles extends inward toward a central axis from one of the superconducting coils  (Antaya teaches vertical axis, not numbered, that extends in the center of the coils 12, 14 and coincides with the center axis of the pole bases 54 in Fig. 1 & 2  items 12, 14; Fig. 1 & 4 shows each of the pole tips 52 inwardly extending from a given coil 12, 14  see paragraphs), is physically separated from the magnetic yoke (10; pole tips 52 area physically separated from the poles 38, 40 and return yoke 41 that form the outside of yoke 10), 

    PNG
    media_image3.png
    626
    672
    media_image3.png
    Greyscale

But Antaya do not explicitly teaches on that it is separated by at least 5 cm from the other rare-earth pole.
However, Antaya in another embodiment teaches that   separated by at least 5 cm from the other rare-earth pole. (Antaya teaches a compact cold cyclotron having an inner coil radius of about 10 cm and a cross-section 3.5 cm wide and 6 cm high. The coils 12 and 14 can also be separated by a distance of 198 mm on opposite sides of the median acceleration plane.'; See paragraphs [0057] and [0060], ' in FIG. 10, the distance between the magnetic flutter pole tips 52 on opposite sides of the median acceleration plane can be about 56 mm'; therefore, the distance between the pole tips 52 will be about 5.6 cm.)




Referring to Claim 2, Antaya teaches the compact rare-earth superconducting cyclotron of claim 1, wherein the rare-earth metal is holmium (Fig. 1; paragraph [0058], 'the pole tips 52 can be formed of a rare earth metal (such as holmium, gadolinium or dysprosium).


Referring to Claim 3, Antaya teaches the compact rare-earth superconducting cyclotron of claim1, wherein the rare-earth metal is gadolinium (Fig. 1; [0058], 'the pole tips 52 can be formed of a rare earth metal such as holmium, gadolinium or dysprosium).

Referring to Claim 4, Antaya teaches the compact rare-earth superconducting cyclotron of claim 1, wherein the magnetic yoke (10) comprises iron (See in paragraph [0056] Antaya teaches magnetic yok is formed of low-carbon steel where steel is an alloy primarily of iron).

Referring to the Claim 5, Antaya teaches the compact rare-earth superconducting cyclotron of claim 1, wherein each of the rare earth poles (52) includes an outer surface facing away from the median acceleration plane ( Antaya teaches Fig. 14 & 15 show the pole tips 52 having a primary outer surface that faces median acceleration plane 18, and then a side outer surface that faces away from the plane 18), and wherein the outer surface features a cut profile that adjusts a magnetic-field profile generated in the median acceleration plane (18; Fig. 14 & 15 show the cut profile that forms the sides of the pole tips 52; [0005], 'The pole tips can also include cut-outs on a back side of the tips remote from the median acceleration plane to shape the profile of the resulting magnetic field.'; [0059])  

    PNG
    media_image4.png
    502
    329
    media_image4.png
    Greyscale

Referring to the claim 6 Antaya teaches the compact rare-earth superconducting cyclotron of claim 1, further comprising a pair of cryostats each containing one of the rare-earth poles and one of the superconducting coils. (See Fig 5, 6 paragraphs [0053] to [0055] where Antaya teaches a cry coolers for pair of superconducting coils as well as rare earth magnet poles).

    PNG
    media_image5.png
    374
    582
    media_image5.png
    Greyscale


Referring to the Claim 7, Antaya teaches the compact rare-earth superconducting cyclotron of claim 1, further comprising an ion source (ion source 50) configured to inject an ion into the median acceleration plane (18) for acceleration therein (Fig. 3;  paragraph [0061], 'Ions can be generated by an internal ion source 50  shown in FIGS. 3 and 7).  

Referring to the Claim 8, Antaya teaches the compact rare-earth superconducting cyclotron of claim 1, wherein the cyclotron is an isochronous cyclotron ([0036], 'An embodiment of an isochronous cyclotron is shown in FIGS. 1-10).

Referring to the Claim 9, Antaya teaches the compact rare-earth superconducting cyclotron of claim 1, further comprising at least one cryogenic refrigerator (cryogenic refrigerator 26) thermally coupled with the superconducting coils (12, 14) and with the rare-earth poles (52; Fig. 1; [0038], 'the magnetic coils 12 and 14 may not be in direct thermal contact with the yoke 10, wherein the cryogenic refrigerator 26 can separately cool the magnetic coils 12 and 14 and the yoke 10'; the tips 52, being within the yoke 10, are cooled by the cryogenic refrigerator 26).

Referring to the Claim 10, Antaya teaches the compact rare-earth superconducting cyclotron of claim 1, further comprising an electrode (RF acceleration electrode plates 49) in the chamber (Fig. 3 shows RF acceleration electrode plates 49 within the chamber of the yoke 10, and also within beam chamber 64; [0047]), wherein the electrode (49) is coupled with a radiofrequency voltage source (RF high voltage feed-through 42) and is configured to generate a field that accelerates an ion orbiting outwardly across the median acceleration plane (Acceleration plane is item 18; Fig. 3 & 14; [0047],

Referring to the claim 11, Antaya teaches the compact rare-earth superconducting cyclotron of claim 1, wherein the rare-earth poles include an inner ring, an outer skirt ring, and spiral-shaped hills extending between the inner ring and the outer skirt ring. (See Fig 6 and paragraph [0059] and claim 1).
 
Referring to the claim 12 Antaya Fig 1-5 and claim 13 teaches A method for accelerating an ion in a cyclotron (Fig 1 paragraph [0036]), comprising: 
injecting an ion into a chamber (beam chamber 64) defined inside a magnetic yoke   (item 10 yoke and paragraph [0036]) at an inner radius (Fig. 3; paragraph [0061], 'Ions can be generated by an internal ion source 50 shown in FIGS. 3 and 7)  
(Fig 3 item 49 electrode paragraph [0052])) in the chamber  to generate an oscillating field from the electrode that accelerates the ion in an outwardly spiraling orbit across a median acceleration plane (See paragraph [0052] and [0057]); 
using a cryogenic refrigerator (see item 26 paragraph [0053]) to maintain (a) superconducting coils on opposite sides of the median acceleration plane (See paragraphs [0054] [0055]) and (b) rare-earth poles at a temperature at or below that at which a rare-earth metal of the rare-earth poles transitions to a ferromagnetic state (See paragraph [0058]), 
providing a voltage to the superconducting coils (item 12, 14) to generate superconducting current in the superconducting coils (See paragraph [0039]), wherein the superconducting coils magnetize the rare-earth poles and the magnetic yoke, and wherein the superconducting coils, the rare- earth poles, and the yoke generate a radially increasing magnetic field in the median acceleration plane that accelerates the ion in an outwardly spiraling orbit from the inner radius to an outer extraction radius (paragraphs [0046] to [0051]; and 
extracting the accelerated ion from the chamber at the outer extraction radius (See paragraph [0070] where extraction of accelerated ion has been explained) 
but Antaya do not explicitly teaches wherein the rare-earth poles are separated by a gap of least 5 cm across the median acceleration plane and physically separated from the magnetic yoke across the median acceleration plane;  
However, Antaya in another embodiment teaches the method step,   wherein the rare-earth poles are separated by a gap of least 5 cm across the median acceleration  (Antaya teaches a compact cold cyclotron having an inner coil radius of about 10 cm and a cross-section 3.5 cm wide and 6 cm high. The coils 12 and 14 can also be separated by a distance of 198 mm on opposite sides of the median acceleration plane.'; See paragraphs [0057] and [0060], ' in FIG. 10, the distance between the magnetic flutter pole tips 52 on opposite sides of the median acceleration plane can be about 56 mm'; therefore, the distance between the pole tips 52 will be about 5.6 cm.)
Hence, it would have been obvious to a person with ordinary skill in the art before the filing date of instant application to incorporate Antaya teachings in to a single step of optimization of the gap between the magnetic pole and median plane at an optimized distance for designing a compact rare earth superconducting cyclotron. 

Referring to the claim 14 Antaya teaches the method of claim 12, wherein the yoke is maintained at room temperature as the ion is accelerated (See Paragraph [0055] where Antaya teaches keeping the yoke at room temperature).

Referring to the claim 15 Antaya teaches the method of claim 12, wherein a magnetic field of at least 4.5 T is generated in the median acceleration plane.  (Antaya teaches a field between 4 to 9 Tesla field strength to treat the ion at the central part of the region. And also see paragraph [0058]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over  Antaya reference as applied to claim  12 above, and further in view of  US Publication US2018/0116044 A1 by Radovinsky. 

Referring to the claim 13 Antaya teaches the method of claim 12, but Antaya is sin silent on wherein the ion extracted with an energy of at least 70 MeV. 

However, Radovinsky teaches a particle accelerator in a variable energy synchrocyclotron by single tuned variable frequency in which he teaches wherein the ion extracted with an energy of at least 70 MeV (see paragraphs [0150] [0166] and Table 1).
Hence, it would have been obvious to a person with ordinary skill in the art before the filing date of instant application to incorporate Radovinsky teachings of variable extraction energies of ions in to Antaya’ s cyclotron system in order to extract the ion for a particular energy for users application.  

Conclusion

Claims 1-15 are rejected.
The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 
Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        6/8/2021